Citation Nr: 1610480	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.

2.  Entitlement to service connection for arthritis of all joints.

3.  Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from January 1976 to January 1979, and in the Navy from May 1980 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the RO issued a rating decision in August 2013 denying service connection for bilateral hearing loss, and an increased rating for the right little finger arthritis.  The Veteran filed a timely notice of disagreement in June 2014, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that the Veteran's case requires remand for further development.  The Veteran has indicated that he receives benefits from the Social Security Administration (SSA) due to his psychiatric and physical conditions, including problems with his back and knees.  See December 2012 VA Hand and Finger Conditions examination.  However, it does not appear that any attempt has been made to obtain those records.  

Additionally, the Veteran testified during his January 2016 Board hearing that he received psychiatric treatment from a VA facility in the 1980s and then again beginning in 2000.  The RO did obtain VA records from Houston dated from October 2007 through March 2011, but, prior to that, there is a single record from Houston dated in November 2004 and a single record from Beaumont dated in January 2007.  However, on his claim in 2007, he did report treatment at Houston beginning in the 1980s.  

The Veteran also testified that he received treatment at St. Mary's Hospital in Polar, Texas, in 1996, for a lung condition, and from a family physician in the 1990s for depression.  On remand, the Veteran should be provided with a Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, so that VA can obtain those treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to request his records from St. Mary's Hospital for treatment in 1996 and from the family physician who treated him in the 1990s for depression.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

2.  Request the Veteran's medical records from the Social Security Administration in connection with an award of SSI benefits in approximately 2010.
 
3.  Request all treatment records from the VAMC Houston and associated clinics from 1980 to the present.  Since the earliest records would pre-date VA's online medical records system, a search MUST be made of retired or archived paper records.  All efforts to obtain the records, and any negative responses received, should be associated with the claims file.

4. After completing the above actions and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




